Citation Nr: 0121805	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  98-03 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for 
united fracture of the C-7 with chronic neck pain, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased disability evaluation for 
chronic low back pain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to September 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's headaches are not characterized as 
frequent, completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.

3.  The veteran's cervical spine disability is not productive 
of severe limitation of motion of the cervical spine.

4.  The veteran's cervical spine disability has not been 
characterized as a vertebral fracture without cord 
involvement and the cervical spine is not ankylosed.

5.  The veteran's low back disability is not severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

6.  The veteran's low back disability is not productive of 
severe limitation of motion of the lumbar spine or severe 
intervertebral disk syndrome with recurring attacks and 
intermittent relief.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for headaches have not been met. 38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.124a, Diagnostic Code 8100 (2000).

2.  The criteria for a disability evaluation in excess of 20 
percent for a united fracture of C-7 with chronic neck pain 
have not been met. 38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46,  4.71a, 
Diagnostic Code 5290 (2000).

3. The criteria for a disability evaluation in excess of 20 
percent for chronic low back pain have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46,  4.71a, Diagnostic 
Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO afforded the veteran two VA 
examinations, as well as obtained relevant medical records.  
The Statement of the Case provided to the veteran and his 
representative informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
("[I]f BVA determines that [an] omission . . . did not 
prejudice the claimant or violate VA's statutory duty to 
assist, BVA [can] properly render a decision on the 
appeal....").  As such, the Board finds that the duty to 
assist was satisfied and the case is ready for appellate 
review.

I.  Background

The veteran claims that he is entitled to an increased 
disability evaluation for his headaches because he has 
headaches daily.  In addition, the veteran contends that the 
current disability evaluations for his low back and cervical 
spine disabilities do not accurately reflect the severity of 
those disabilities.  Specifically, the veteran asserts that 
he is entitled to a higher disability evaluation because he 
experiences stiffness and pain.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, a July 1988 rating decision granted service 
connection for low back pain and for cervical spine pain.  A 
10 percent disability evaluation was assigned for the low 
back disability and a noncompensable evaluation was assigned 
for the cervical spine disability.  In March 1989, the 
disability evaluation for the veteran's low back disorder was 
increased to 20 percent disabling.  However, this evaluation 
was reduced to 10 percent disabling in a rating decision 
dated January 1990.  Nonetheless, a July 1995 rating decision 
granted an increased disability evaluation for the veteran's 
low back and cervical spine disorders, and assigned a 20 
percent disability evaluation for the veteran's low back 
disorder and a 10 percent disability evaluation for the 
veteran's cervical spine disorder.  In May 1997, the veteran 
filed a claim for an increased rating for his low back and 
cervical spine disorders, and for service connection for 
headaches.  The veteran was afforded a VA examination in July 
1997 in connection with his claims.  A November 1997 rating 
decision granted service connection for the veteran's 
headaches and assigned a noncompensable disability 
evaluation.  The veteran's disability evaluations for his 
cervical spine disorder and low back disability were 
continued.

The veteran submitted a Notice of Disagreement with regard to 
the November 1997 rating decision in January 1998, and the RO 
issued a Statement of the Case in February 1998.  The veteran 
perfected his appeal in March 1998.   Additional medical 
evidence was submitted, and a VA examination was performed in 
April 1999.  In August 1999, the RO increased the disability 
evaluation for headaches to 30 percent disabling and the 
disability evaluation for the cervical spine disorder to 20 
percent disabling.  As these disability evaluations are less 
than the maximum available under the applicable diagnostic 
criteria, the veteran's claims for increased evaluations 
remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

II. Headaches

As stated earlier, the veteran claims that he is entitled to 
an increased disability evaluation for his service-connected 
headaches.

VA medical records dated February 1998 show that the veteran 
complained of continuing headaches.  Examination of the 
veteran's vision was negative for abnormal findings.  
According to the record, the veteran's discomfort was 
relieved by Tylenol or lying down.  Records dated May 1998 
through April 1999 also reflected complaints of headaches.  
In particular, a record dated May 1998 showed that the 
veteran reported experiencing a headache that lasted three 
days, and that was helped by medication.  A record dated 
April 1999 states that the veteran reported having mild 
headaches a couple of times per week.  

According to the July 1997 VA examination report, the veteran 
complained of headaches and occasional swelling of his left 
face.  Examination was negative for any objective findings 
and for any neurological disorder.  The diagnosis was 
headaches, most likely related to a cervical ligamentous 
strain.

At the April 1999 VA examination, the veteran related that he 
works at a dog kennel, a flea market, and a retail store.  
The veteran complained of headaches that feel as though he 
has a band around his head.  He also complained of throbbing 
pain around the entire circumference of his head.  The 
veteran reported that he has pain almost daily, but that he 
only gets severe headaches about once a week.  According to 
the veteran, the severe headaches last from a few hours to 
three days, and sometimes he goes into a dark, quiet room to 
help get rid of the headaches.  The veteran also related that 
his headaches are usually worse in the morning, but go away 
within an hour when he takes medications such as Tylenol.  In 
addition, the veteran stated that he can work despite the 
headaches.  Physical examination revealed good motor and 
sensory function.  There was no evidence of ataxia.  The 
diagnosis was headaches.

Presently, the veteran's headaches are rated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  A 30 percent disability evaluation is assigned for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 50 percent 
disability evaluation is warranted where the evidence shows 
migraines with very frequent completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability.  Id.

In reviewing the rating criteria in relation to the evidence 
for consideration, the Board finds that the veteran's 
disability picture is most consistent with the currently 
assigned 30 percent disability evaluation and that an 
increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran's headaches are very frequent and completely 
prostrating, with prolonged attacks productive of severe 
economic inadaptability to warrant a 50 percent disability 
evaluation under Diagnostic Code 8100.  With the exception of 
the pain that the veteran experiences, treatment records and 
VA examination reports are negative for abnormal neurological 
or physical findings.  The veteran had good motor and sensory 
function of the upper and lower extremities, and there was no 
evidence of ataxia.  And, while the veteran reports that he 
experiences headaches on a regular basis, the veteran's 
headaches do not interfere with his ability to work.   
Additionally, the veteran experiences relief from his 
headaches with medications such as Tylenol and with rest.  
Therefore, the veteran's symptomatology most closely fits 
within the criteria for the currently assigned 30 percent 
disability evaluation.

In reaching this decision, the Board has considered whether 
the veteran is entitled to an increased disability evaluation 
on an extra-schedular basis.  However, the Board finds that 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his headaches, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, the 
veteran reported that he works three jobs and that his 
headaches do not cause him to miss work.  Accordingly, the 
Board concludes that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for headaches, on either a schedular or an 
extra-schedular basis.

III.  United fracture of C-7, with chronic neck pain

As mentioned earlier, the veteran essentially requests an 
increased disability evaluation for his service connected 
cervical spine disorder.

The evidence of record consists of VA medical records and two 
VA examination reports.  A treatment record dated October 
1997 shows that the veteran reported a history of 
degenerative joint disease of the neck.  Another record, 
dated February 1998 shows that the veteran complained of 
continuing neck pain and stiffness and a February 1998 
radiology report shows a diagnosis of extensive degenerative 
changes of the lower cervical spine.  A treatment record 
dated April 1998 shows that the veteran complained of 
increasing neck pain, although the veteran also reported that 
medication helped.  The veteran was diagnosed with 
degenerative joint disease.  A record dated April 1999 shows 
that the veteran complained of a stiff neck.  The veteran was 
diagnosed with limited motion of the cervical spine.

The veteran was first afforded a VA examination in connection 
with his current claim in July 1997.  According to the 
examination report, the veteran complained of neck pain and 
occasional swelling of the left face.  Examination of the 
cervical spine was negative for postural abnormalities and 
fixed deformities.  The veteran had normal musculature of the 
back, and range of motion of the cervical spine was reported 
as forward flexion to 45 degrees, backward extension to 40 
degrees, left lateral flexion to 40 degrees, right lateral 
flexion to 50 degrees, and rotation to 70 degrees to the left 
and right.  The examiner noted that there was some objective 
evidence of pain on motion, but that there were no objective 
neurological problems.  The veteran was diagnosed with 
chronic cervical ligamentous strain.

The veteran was afforded a second VA examination in April 
1999.  The examination report showed that the veteran related 
a history of neck pain and that he currently experiences neck 
pain and stiffness.  The veteran also reported that he works 
at a dog kennel, a flea market, and Wal-Mart, and that his 
job at Wal-Mart involves unloading trucks, lifting, and 
putting items on shelves above his head.   The veteran also 
related that he has never had neck surgery, but that he 
missed about two days of work in the prior year due to his 
neck and back.  Physical examination revealed that the 
veteran could rotate his neck from zero (0) to 43 degrees to 
the left and from zero (0) to 39 degrees to the right, bend 
his neck from zero (0) to 19 degrees to the left and from 
zero (0) to 20 degrees to the right.  Extension and flexion 
were zero (0) to 42 degrees.  The examiner noted that the 
veteran had good motor and sensory function in both upper and 
lower extremities, there was no ataxia, and deep tendon 
reflexes were symmetrical with the exception of the Achilles.  
The examiner also noted that the veteran ambulated with 
normal mobility.  X-rays showed posterior foraminal spurring 
at the third through sixth levels and a decrease in the fifth 
and sixth disk spaces.  The veteran was diagnosed with 
degenerative disk disease of the cervical spine with moderate 
functional loss.

In the most recent rating decision, the RO rated the 
veteran's cervical spine disability as being 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5290.  A 20 percent disability evaluation is assigned under 
this Code for moderate limitation of motion of the cervical 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290.  A 30 
percent disability evaluation is warranted where there is 
severe limitation of motion of the cervical spine.

In reviewing the rating criteria in relation to the veteran's 
cervical spine disorder, the Board finds that the veteran's 
symptomatology is most consistent with the currently assigned 
20 percent disability evaluation, and that an increased 
disability evaluation for the veteran's cervical spine 
disorder is not warranted. The objective clinical evidence of 
record clearly demonstrates that the veteran does not have 
severe limitation of motion of the cervical spine.  With the 
exception of the pain and stiffness that the veteran 
experiences, treatment records and the VA examination reports 
show little in the way of abnormal findings.  There was no 
evidence of postural abnormalities or fixed deformities, and 
the veteran had good motor and sensory function.  Further, 
according to the most recent VA examination, the veteran's 
range of motion is only moderately limited.  The veteran's 
had flexion and extension to 42 degrees, rotation to 43 
degrees to the left and 39 degrees to the right, and the 
veteran could bend his neck to 19 degrees on the left and 20 
degrees on the right.  Additionally, the veteran ambulated 
without abnormality.  Therefore, the veteran's symptomatology 
most closely fits within the criteria for the currently 
assigned 20 percent disability evaluation.

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5285 
and 5287.  With regard to the criteria for residuals of 
fractured vertebra without cord involvement under Diagnostic 
Code 5285, there is no evidence that the veteran has 
residuals of a fractured vertebra.  Moreover, the veteran 
does not have abnormal mobility such that he is required to 
wear a neck brace.  These findings do not warrant an 
additional 10 percent disability evaluation under Diagnostic 
Code 5285 for residuals of fractured vertebra with 
demonstrable deformity of a vertebral body.

Under Diagnostic Code 5287, a 30 percent disability 
evaluation is warranted for favorable ankylosis of the 
cervical spine. Ankylosis is "[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint."  See Disnay v. Brown, 9 Vet. 
App. 79, 81 (1996) (citing Stedman's Medical Dictionary 87 
(25th ed. 1990)).  The evidence establishes that the veteran 
has been diagnosed with chronic cervical ligamentous strain 
and degenerative disk disease.  However, the veteran retained 
a significant range of motion and there is no evidence that 
the veteran has a fixed deformity of the cervical spine.  As 
such, the Board does not believe that an evaluation in excess 
of 20 percent under Diagnostic Code 5287 is warranted.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 20 percent for a cervical 
spine disorder, the Board has also considered whether the 
veteran is entitled to a higher disability evaluation on the 
basis of functional loss due to pain pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran's cervical spine 
disorder is symptomatic, and he reports experiencing pain and 
stiffness of the neck.  Nevertheless, the veteran has only 
moderate functional loss and there is no evidence of fixed 
deformity or severe limitation of motion.  Therefore, there 
is no objective clinical indication that his symptoms result 
in any additional functional limitation to a degree that 
would support a rating in excess of the current 20 percent 
disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his united fracture 
of C-7 with chronic neck pain, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Rather, it appears from the record that the veteran is 
currently employed and only missed work twice in a year.  
Further, the veteran has not required neck surgery for his 
disorder.  Accordingly, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for united fracture of C-7, with chronic 
neck pain, on either a schedular or extra-schedular basis.

IV.  Chronic low back pain

In addition, as discussed earlier, the veteran claims that he 
is entitled to an increased disability evaluation for his 
service connected low back disorder.

VA medical records dated June 1997 show that the veteran 
complained of low back pain, radiating into his right leg.  
Examination revealed that straight leg raising was negative, 
and that the veteran was able to walk on his heels and toes.  
A June 1997 radiology report shows degenerative changes at 
L4-5.  Another record, dated October 1997, shows that the 
veteran complained of back pain and reported that he has 
degenerative joint disease of the back.  The veteran was 
diagnosed with degenerative joint disease of the lumbar 
spine.  Records dated February 1998 and April 1998 also show 
complaints of back pain, and a diagnosis of low back pain.  A 
record dated April 1999 also shows a diagnosis of low back 
pain, and an August 1999 radiology report shows a history of 
low back pain radiating to the veteran's leg and a diagnosis 
of a mild degenerative change with a bulging disk at L3-4, 
L4-5, and L5-S1, with a mild vacuum phenomena at the L4-5.

A July 1997 VA examination report shows that the veteran 
complained of pain in the lower back.  Physical examination 
was negative for postural abnormalities and fixed 
deformities.  Musculature of the back was normal.  Range of 
motion of the lumbar spine was noted as flexion to 80 degrees 
and extension to 20 degrees, lateral flexion to 50 degrees 
bilaterally, and rotation to 40 degrees bilaterally.  The 
examiner also noted that there was some objective evidence of 
pain on motion, but that there was no evidence of a 
neurological disorder.  The veteran was diagnosed with 
chronic lumbosacral and sacroiliac back strain with 
degenerative joint disease.  

At an April 1999 VA examination, the veteran complained of 
constant back pain.  The veteran also related that he works 
at a dog kennel, a flea market, and Wal-Mart, and that his 
job at Wal-Mart involves unloading trucks and lifting things 
to put on shelves above his head.  The veteran stated that 
his pain increases when he does more bending and lifting.  
The veteran further stated that he can lift 50 pounds or 
more, although not repetitively.  The veteran also related 
that medication, using a heating pad, or taking a hot bath 
will relieve his back pain.  The examiner noted that the 
veteran stated that he does not use a cane or crutches, but 
does use a back brace when lifting.  The veteran stated that 
he has never had back surgery or been bedridden due to his 
back, although he stated that he missed two days of work in 
the prior year due to his back and neck.  Physical 
examination revealed that almost all movements are painful to 
some degree, but that the veteran has flexion to 92 degrees, 
extension to 30 degrees, rotation to 30 degrees bilaterally, 
and lateral bending to 40 degrees bilaterally.  The examiner 
also noted that the veteran had good motor and sensory 
function, deep tendon reflexes were symmetrical except for 
the Achilles, and that there was no evidence of ataxia.  The 
veteran ambulated without abnormality and x-rays showed an 
essentially normal lumbar spine.  The diagnosis was chronic 
lumbosacral spine strain with moderate functional loss.

The veteran's low back disability is rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  A 20 percent disability evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, and unilateral loss of 
lateral spine motion in standing position.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  For the next higher 40 
percent disability evaluation there must be severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 20 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has severe lumbosacral strain with listing of the 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, severe narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion to warrant a 40 percent disability evaluation under 
Diagnostic Code 5295.  Rather, the veteran has a chronic 
lumbosacral strain and the veteran's range of motion is no 
more than moderately limited.  The veteran had flexion to 92 
degrees, extension to 30 degrees, lateral bending of 40 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
Moreover, there is no evidence of postural abnormalities and 
the veteran has normal mobility.  Therefore, the veteran's 
symptomatology most closely fits within the criteria for the 
currently assigned 20 percent disability evaluation.

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5292 
and 5293.  With regard to the criteria for limitation of 
motion of the lumbar spine under Diagnostic Code 5292, there 
is some evidence of record to suggest that the veteran has 
moderate limitation of motion.  The veteran's April 1999 VA 
examination showed that the veteran had flexion to 92 
degrees, extension to 30 degrees, rotation to 30 degrees 
bilaterally, and lateral bending to 40 degrees bilaterally.  
Nonetheless, these findings do not warrant a 40 percent 
disability evaluation under Diagnostic Code 5292 for severe 
limitation of motion of the spine.  

Furthermore, under Diagnostic Code 5293, a 40 percent 
disability evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
The evidence establishes that the veteran has been diagnosed 
with low back pain and has presented with complaints of back 
pain, occasionally radiating into his legs.  However, there 
is no objective evidence to show that the veteran has 
significant disk disease or severe neurological deficits.  As 
such, the Board does not believe that an evaluation in excess 
of 20 percent under Diagnostic Code 5293 is warranted.  

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 20 percent for a low back 
disability, the Board has also considered whether the veteran 
is entitled to a higher disability evaluation on the basis of 
functional loss due to pain pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran reports experiencing low 
back pain, which occasionally radiates to his legs.  
Additionally, the veteran's back was symptomatic at the time 
of the VA examinations.  Nevertheless, the veteran retained 
significant function and there is no evidence of any fixed 
deformities.  Therefore, there is no objective, clinical 
indication that his symptoms result in any additional 
functional limitation to a degree that would support a rating 
in excess of the current 20 percent disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his low back pain, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards. Rather, it appears 
from the record that the veteran holds down three jobs, and 
has only missed approximately two days from work within a 12 
month period due to his back disability.  As such, there is 
no evidence of marked interference with the veteran's 
employment.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  

In conclusion, the board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for chronic low back pain, on either a 
schedular or extra-schedular basis.



ORDER

An evaluation in excess of 30 percent for headaches is 
denied.

An evaluation in excess of 20 percent for a united fracture 
of C-7, with chronic neck pain is denied.

An evaluation in excess of 20 percent for chronic low back 
pain is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

